DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I, claims 1, 3, 4, 6, 8, 9, 11, 15, 16, 24 and 27 in the reply filed on August 2, 2022 is acknowledged.  The traversal is on the following ground: Applicant’s representative did not provide remarks explaining and/or supporting the traversal.  As Applicant’s representative did not provide remarks explaining and/or supporting the traversal, the traversal is not considered persuasive.
The requirement is still deemed proper and is therefore made FINAL.
Claims 28-31, 33-36, 38 and 39 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected method, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 7, 2022.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 9, 2019; September 18, 2020; March 30, 2021; and February 23, 2022 were filed prior to the mailing date of the present, first Official action on the merits.  These submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 4, 9 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by United States Pre-Grant Patent Application Publication No. 2004/0035058 A1 to Tominaga et al. (hereinafter “Tominaga”).

Referring to Applicant’s independent claim 1, Tominaga teaches a composite abrasive article (See Abstract; pars. [0020], [0024- 25], [0031], [0043], [0064], [0070], [0089]; FIG. 2) comprising: a first portion having a first color (pars. [0070], [0089]; FIG. 2); and a second portion having a second color different than the first color (pars. [0070], [0089]; FIG. 2).

Referring to Applicant’s claim 4, Tominaga teaches the article further comprises: optionally, a third portion having a third color different than the first and second colors (pars. [0070], [0089]; FIG. 2); and optionally, if the third portion is present, a fourth portion having a fourth color different than the first, second, and third colors (pars. [0070], [0089]; FIG. 2).

Referring to Applicant’s claim 9, Tominaga teaches the first portion comprises a first plurality of particles in a binder (pars. [0024-25], [0043]; FIG. 2), the second portion comprises a second plurality of particles in the binder (pars. [0024-25], [0043]; FIG. 2), if present, the third portion comprises a third plurality of particles in the binder (pars. [0024-25], [0043]; FIG. 2), and, if present, the fourth portion comprises a fourth plurality of particles in the binder (pars. [0024-25], [0043]; FIG. 2).

Referring to Applicant’s claim 24, Tominaga teaches the binder comprises an organic binder (par. [0053]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 11 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2004/0035058 A1 to Tominaga et al. (hereinafter “Tominaga”).

Referring to Applicant’s claim 3, Tominaga teaches at least one of the first color and the second color are independently red (par. [0120]), yellow (pars. [0108], [0132]), green (par. [0131]), blue (pars. [0107], [0119]) , or any combination thereof (par. [0089]).  In at least one embodiment, Tominaga teaches a certain multi-color extruder may alternatively be used to form two resinous flows of different compositions and preferably of different colors, in unison with each other, so that they will adhere one to another upon exit from the extruder (par. [0089]).  Tominaga also teaches exemplary compositions #1-3 whose resultant composite sheets exhibit and possess colors such as red, yellow, green and blue (pars. [0107-108], [0119-120], [0131-132]).  There is a reasonable expectation the claimed first and second colors of the composite abrasive article of Tominaga can be any one or more of the aforementioned exemplary red, yellow, green and blue colors, including a combination such that a single article contains, e.g., a red portion and a blue portion.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to recognize and appreciate a composite abrasive article of Tominaga comprises first and second portions such that each portion independently exhibits and possesses a color such as red, yellow, green and blue.

Referring to Applicant’s claim 11, Tominaga teaches in at least one embodiment the composite abrasive article comprises two sections (pars. [0043], [0064], [0091]; FIG. 1) and may comprise more, e.g., three sections (par. [0093]; FIGS. 4-6), four sections (par. [0093]; FIG. 3), and six sections (par. [0091]; FIG. 2 ).  When two sections are present (pars. [0043], [0064], [0091]; FIG. 1), each section comprises approximately one half or 50% of the total composite abrasive article of Tominaga.  In turn, each section of three sections equates to approximately one-third or 33%; each section of four sections equates to approximately one-quarter or 25%; and each section of six sections equates to approximately 16.66%.  Said approximate percentages are also proximately equivalent to each respective section’s percent by weight of each respective composite abrasive article of Tominaga.  Given said explicit and implicit teachings, a person having ordinary skill in the art before the effective filing date of the present application would recognize and appreciate the various composite abrasive articles of Tominaga can comprise, e.g., two sections to six sections, such that each section comprises approximately 50% to 16.66% by weight of the total composite abrasive article.  The various weight percentages of said sections of the composite abrasive article of Tominaga render obvious Applicant’s claimed range.  The various weight percentages of said sections of the composite abrasive article of Tominaga lie within and share the highest endpoint of Applicant’s claimed range of “about 2 wt% to about 50 wt%”.  MPEP 2144.05 [R-10.2019] (I)

Referring to Applicant’s claim 27, although Tominaga teaches the composite abrasive article can be trimmed to any desired shape (par. [0019] of Tominaga), Tominaga does not teach explicitly the article is “a wheel, and wherein the wheel is at least one of a cut-off wheel, a cut-and-grind wheel, a depressed center grinding wheel, a depressed center cut-off wheel, a reel grinding wheel, a mounted point, a tool grinding wheel, a roll grinding wheel, a hot-pressed grinding wheel, a face grinding wheel, a grinding plug, a grinding cone, a rail grinding wheel, a cylindrical grinding wheel, and a double disk grinding wheel” according to Applicant’s claim language.  However, changes in shape, as well as size/proportion, are recognized as not imparting patentability to a claimed invention. MPEP 2144.04 [R-10.2019] (IV),(A),(B)  For instance, the configuration of a claimed invention is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence the particular configuration of the claimed invention was significant. MPEP 2144.04 [R-10.2019] (IV),(B) In the instant case, despite the various types of wheel implemented tools recited, Applicant’s claimed invention is essentially a ‘wheel’ whose shape can be replicated with ease by a person having ordinary skill in the art before the effective filing date of the present application.  And, as Tominaga teaches the composite abrasive article can be trimmed to any desired shape (par. [0019] of Tominaga), a ‘wheel’ shape is well within the skill of a person having ordinary skill in the art before the effective filing date of the present application.  For this reason, the claimed recitation “a wheel, and wherein the wheel is at least one of a cut-off wheel, a cut-and-grind wheel, a depressed center grinding wheel, a depressed center cut-off wheel, a reel grinding wheel, a mounted point, a tool grinding wheel, a roll grinding wheel, a hot-pressed grinding wheel, a face grinding wheel, a grinding plug, a grinding cone, a rail grinding wheel, a cylindrical grinding wheel, and a double disk grinding wheel” is obvious in light of the teachings of Tominaga.

Claims 6 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2004/0035058 A1 to Tominaga et al. (hereinafter “Tominaga”) as applied to claim 1 above, and further in view of United States Patent No. 8,795,034 B2 to Andrews et al. (hereinafter “Andrews”).

Referring to Applicant’s claims 6 and 8, although Tominaga teaches in at least one embodiment the first portion and the second portion are layers of the article (par. [0095]; FIG. 6 of Tominaga), and the first portion is an abrasive layer (pars. [0024-25], [0043], [0095]; FIGS. 2 and 6), Tominaga does not teach explicitly “the second portion is a backing layer” according to Applicant’s claim language.
However, Andrews teaches a dressing blade for finishing and reconditioning new and used abrasive grinding and cutting tools has a slab-shaped shank with an extension protruding longitudinally from the shank (See Abstract; FIGS. 2A. 2B of Andrews).  Andrews teaches  the dressing tool has a slab-shaped body with a shank and an extension extending longitudinally from one end of the shank (col. 5, ll. 3-6 of Andrews).  In at least one embodiment, Andrews teaches the extension further comprises a pair of side panels positioned on opposite lateral sides of the  extension (col. 6, ll. 9-11 of Andrews).  Andrews teaches the side panels rise above the level of the flat surface of the interior portion of the extension and, in combination with that surface, form a single channel (col. 6, ll. 11-14 of Andrews).  Andrews teaches the side panels provide increased blade rigidity for precision cutting and enhanced support and surface to which the brazed metal composition can bond (col. 6, ll. 14-17 of Andrews).  Thus, Andrews teaches the superabrasive particles are more firmly bound to the extension and better resist being dislodged by impact with the work piece being dressed (col. 6, ll. 17-19 of Andrews).  As shown, Andrews teaches the height of the side panels is less than the height of the shank (col. 6, ll. 19-21 of Andrews), and teaches further other configurations are contemplated (col. 6, ll. 21-25, 27-42 of Andrews).  Andrews teaches these other configurations contribute to providing the dressing tool with a longer useful service life (col. 6, ll. 25-26 of Andrews).
There is a reasonable expectation the composite abrasive article of Tominaga can be modified according to Andrews’ teachings.  Just as the abrasive containing braze composition is disposed within the extension of the shank of Andrews’ tool (col. 5, ll. 3-6; col. 6, ll. 9-42 of Andrews), so too can the composite abrasive article of Tominaga (See Abstract; pars. [0020], [0024- 25], [0031], [0043], [0064], [0070], [0089]; FIG. 2) be disposed within the same extension of Andrews’ tool.  The amount of skill and knowledge required to mount, attach, etc. the composite abrasive article of Tominaga within the extension of Andrews’ tool is well within the skill and knowledge of a person having ordinary skill in the art before the effective filing date of the present application.  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the teachings of Tominaga and dispose said composite abrasive article within the extension of the shank of Andrews’ tool.  In doing so, the flat surface of the extension of the shank of the resultant composite abrasive article of Tominaga as modified by Andrews becomes equivalent to Applicant’s claim language “the second portion is a backing layer”.
Claims 15 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over United States Pre-Grant Patent Application Publication No. 2004/0035058 A1 to Tominaga et al. (hereinafter “Tominaga”) as applied to claims 1 and 9 above, and further in view of WO 2005/053904 A1 to Bange et al. (hereinafter “Bange”) (copy provided herewith).

Referring to Applicant’s claims 15 and 16, although Tominaga teaches at least one of the first plurality of particles, the second plurality of particles, the third plurality of particles, and the fourth plurality of particles comprise abrasive particles (pars. [0024-25], [0043]; FIG. 2 of Tominaga), Tominaga does not teach explicitly the abrasive particles comprise “shaped abrasive particles” according to Applicant’s dependent claim 15 and “the shaped abrasive particles of each of the first, second, third, and fourth plurality of particles have a shape that is substantially the same” according to Applicant’s dependent claim 16.
However, Bange teaches a method of abrading a surface of a workpiece with a structured abrasive article (See Abstract of Bange).  In at least one embodiment, Bange teaches the structured abrasive articles generally have an abrasive layer comprising a plurality of non-randomly shaped abrasive composites affixed to a backing (page 5, ll. 24-26 of Bange).  Bange teaches at least a portion of the shaped abrasive composites may comprise "precisely shaped" abrasive composites (page 5, ll. 30-31 of Bange).  Bange teaches this means that the shape of the abrasive composites is defined by relatively smooth surfaced sides that are bounded and joined by well-defined edges having distinct edge lengths with distinct endpoints defined by the intersections of the various sides (page 5, l. 31 – page 6, l. 2 of Bange).  In particular, Bange teaches the precisely shaped abrasive composites may be of any useful three-dimensional shape, e.g., cubic, prismatic, pyramidal (for example, square pyramidal or hexagonal pyramidal), truncated pyramidal, conical, frusto-conical, and combinations thereof (page 8, ll. 13-17 of Bange).
There is a reasonable expectation the abrasive particles of the composite abrasive article of Tominaga can be substituted with the shaped abrasive particles taught by Bange.  Both Tominaga and Bange are drawn to abrasive articles (See Abstract of Tominaga; See Abstract of Bange) comprising abrasive particles (pars. [0024-25], [0043], [0095]; FIGS. 2 and 6 of Tominaga; page 5, l. 24 – page 6, l. 2; page 8, ll. 13-17 of Bange) and teach abrading surfaces using said abrasive articles (par. [0031] of Tominaga; page 2, ll. 13-14; page 4, ll. 24-29 of Bange).  Given the abrasive particles of the abrasive article of Tominaga and the shaped abrasive particles of the abrasive article of Bange are used for the same purpose (pars. [0024-25], [0031], [0043], [0095]; FIGS. 2 and 6 of Tominaga; page 2, ll. 13-14; page 4, ll. 24-29; page 5, l. 24 – page 6, l. 2; page 8, ll. 13-17 of Bange), the abrasive particles of Tominaga and shaped abrasive particles of Bange are recognized equivalents and said abrasive particles can be substituted with said shaped abrasive particles. MPEP 2144.06 [R-08.2012] (II)  For this reason, a person having ordinary skill in the art before the effective filing date of the present application would be motivated to modify the teachings of Tominaga and substitute the abrasive particles with the shaped abrasive particles of Bange.  A person having ordinary skill in the art before the effective filing date of the present application would be motivated to do so given the abrasive particles of Tominaga (pars. [0024-25], [0043], [0095]; FIGS. 2 and 6 of Tominaga) and shaped abrasive particles of Bange (page 5, l. 24 – page 6, l. 2; page 8, ll. 13-17 of Bange) are used for the same purpose (pars. [0024-25], [0031], [0043], [0095]; FIGS. 2 and 6 of Tominaga; page 2, ll. 13-14; page 4, ll. 24-29; page 5, l. 24 – page 6, l. 2; page 8, ll. 13-17 of Bange) and thus are recognized equivalents. MPEP 2144.06 [R-08.2012] (II)  And, given the teachings of Tominaga as modified by Bange, the resultant precisely shaped abrasive particles of the resultant composite abrasive article would exhibit and possess “a shape that is substantially the same” according to Applicant’s claim language.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS J CHRISTIE whose telephone number is (571)270-3478. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ross J. Christie/
Assistant Examiner, Work Group 1731

/PEGAH PARVINI/Primary Examiner, Art Unit 1731